             Case 6:17-cv-06847-LJV Document 29 Filed 05/22/19 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF NEW YORK

RICHARD ASLIN, ET AL.                      *

                PLAINTIFFS                 *

V.                                         *      CASE NO.: 6:17-CV-06847

UNIVERSITY OF ROCHESTER, ET AL.            *

                DEFENDANTS.                *

*        *      *       *      *     *     *      *       *      *      *      *      *

                              WITHDRAWAL OF APPEARANCE

TO:      CLERK OF THE COURT AND PARTIES OF RECORD

         Please withdraw the appearance of Stephen G. Grygiel, and the law firm of

Silverman|Thompson|Slutkin|White|LLC as counsel for the Plaintiffs in the above-captioned

matter. The Law Offices of McAllister Olivarius shall remain counsel of record for Plaintiffs,

Richard Aslin, et al.



Dated:       May 22, 2019                  Respectfully Submitted,

                                           SILVERMAN|THOMPSON|SLUTKIN|WHITE|LLC

                                           /s/ Stephen G. Grygiel
                                           Stephen G. Grygiel
                                           Silverman|Thompson|Slutkin|White|LLC
                                           201 N. Charles Street, Suite 2600
                                           Baltimore, Maryland 21201
                                           Tel: 410.385.2225
                                           Fax: 410.547.2432
                                           sgrygiel@mdattorney.com

                                           Of Counsel for Plaintiffs
         Case 6:17-cv-06847-LJV Document 29 Filed 05/22/19 Page 2 of 2




                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 22nd day of May, 2019, a copy of the foregoing
Withdrawal of Appearance was filed with the Clerk of the Court using the Court’s CM/ECF system
which will furnish copies to all counsel of record.


                                                        /s/ Stephen G. Grygiel




                                            -2-
